Case 1:20-cv-01629-RMB-SAK Document 21 Filed 05/12/21 Page 1 of 8 PageID: 189
                                                            [Docket No. 8]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


  GARY AKERS, SR.,

                   Plaintiff,
                                           Civil No. 20-1629 (RMB/SAK)
        v.

  GLOUCESTER TERM/HOLTLOGISTICS,           OPINION
  et al.,

                   Defendants.



APPEARANCES:
GARY AKERS, SR.
622 GRANT AVENUE
COLLINGSWOOD, NEW JERSEY 08108

      Pro se

WAYNE E. PINKSTONE
FOX ROTHSCHILD LLP
997 LENOX DRIVE, BUILDING 3
LAWRENCEVILLE, NEW JERSEY 08648

      On behalf of Defendants

ANDREW MICHAEL MACDONALD
FOX ROTHSCHILD LLP
2000 MARKET STREET, 20TH FLOOR
PHILADELPHIA, PENNSYLVANIA 19103

      On behalf of Defendants


RENÉE MARIE BUMB, United States District Judge

      This matter comes before the Court on the Motion to Dismiss

brought by Defendants Gloucester Terminals LLC and Holt Logistics
Case 1:20-cv-01629-RMB-SAK Document 21 Filed 05/12/21 Page 2 of 8 PageID: 190
                                                                     [Docket No. 8]

Corp.   (collectively,         “Defendants”).      [Docket     No.    8.]   For    the

reasons expressed below, the Court will grant Defendants’ Motion.

I.    BACKGROUND

      In his Complaint, Plaintiff Gary Akers, Sr., alleges that he

was “wrongfully terminated” from his employment with Defendants,

where he had worked for more than two decades, on July 5, 2017

because he “did not stay for [two hours of] mandatory [overtime].”

[Docket No. 1-3, at 3 (PDF pagination).] This, he alleges, violated

his Union’s Collective Bargaining Agreement (“CBA”). [See id.]

      Plaintiff’s Complaint appears to misstate the facts of this

case, however. It is true that Plaintiff was fired for refusing to

work mandatory overtime, but, as Plaintiff stated in his October

8, 2020 letter to this Court, that occurred in 2016. [See Docket

No.   16,   at    1     (PDF   pagination).]       Plaintiff    challenged        that

termination      and,    on    May   22,   2017,    the   Eastern      District     of

Pennsylvania awarded him backpay and reinstatement. [Id.]

      However, before he started working for Defendants again, he

agreed to a voluntary drug test, which “came up positive for THC.”

[Id. at 2 (PDF pagination).] Plaintiff claims that he is prescribed

medical marijuana to treat the pain caused by a 2002 workplace

injury. [Id.] As a result of the positive test, Defendants fired

Plaintiff on July 5, 2017, effective immediately. [Id. at 3 (PDF

pagination).]
Case 1:20-cv-01629-RMB-SAK Document 21 Filed 05/12/21 Page 3 of 8 PageID: 191
                                                            [Docket No. 8]

      In his letter (but not explicitly in his Complaint), Plaintiff

argues that this second termination violated the CBA, which “states

senior members are granted a 60-day treatment program” after a

positive    drug    test.   [Id.]   Plaintiff   asserts   that   Defendants

“stated at this point that [he] was considered ‘a new hire’ due to

the time that [he] was out of work due to litigation and instead

of being a senior Union employee of 23 years [he] was to be

considered a ‘new hire’/’casual worker’.” [Id.] Plaintiff also

appears to allege claims of discrimination under the New Jersey

Law   Against      Discrimination   (“NJLAD”)   and   defamation    in   his

Complaint. [Docket No. 1-3, at 4 (PDF pagination).]

      Plaintiff filed his Complaint on June 28, 2019, in the

Superior Court of New Jersey, Camden County, Law Division. [Docket

No. 1-3.] Defendants removed the matter to this Court on February

14, 2020, noting that the Court has federal question jurisdiction

over the matter pursuant to 28 U.S.C. § 1331. [Docket No. 1, ¶ 9.]

Specifically, Defendants argue, Plaintiff’s claims arise under

Section 301 of the Labor Management Relations Act of 1947 (“Section

301”), which “provides federal jurisdiction over cases involving

alleged violations of collective bargaining agreements.” [Id., ¶¶

10-14.] Importantly, Plaintiff also has a claim pending before the

New Jersey Division on Civil Rights (“NJDCR”), in which he alleges

that Defendants violated the NJLAD. [Docket No. 8-7.]
Case 1:20-cv-01629-RMB-SAK Document 21 Filed 05/12/21 Page 4 of 8 PageID: 192
                                                            [Docket No. 8]

      Defendants filed this Motion to Dismiss on March 4, 2020.

[Docket No. 8.] After Plaintiff failed to file a response in

opposition, the Court issued an Order to Show Cause as to why

Defendants’ Motion should not be granted on October 2, 2020.

[Docket No. 14.] Plaintiff responded to that Order with his above-

mentioned October 14, 2020 letter, [Docket No. 16], which the Court

construed as a response in opposition to the Motion, [Docket No.

17]. Finally, Defendants filed a reply brief on October 23, 2020,

as permitted by the Court. [Docket No. 18.]

II.   STANDARD

      When considering a motion to dismiss for failure to state a

claim upon which relief can be granted pursuant to Federal Rule of

Civil Procedure 12(b)(6), a court must accept all well-pleaded

allegations in the complaint as true and view them in the light

most favorable to the plaintiff. Evancho v. Fisher, 423 F.3d 347,

351   (3d   Cir.   2005).   It   is   well-settled   that   a   pleading   is

sufficient if it contains “a short and plain statement of the claim

showing that the pleader is entitled to relief.” FED. R. CIV. P.

8(a)(2).

      “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do . . .
Case 1:20-cv-01629-RMB-SAK Document 21 Filed 05/12/21 Page 5 of 8 PageID: 193
                                                            [Docket No. 8]

.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration

in original) (citations omitted) (citing Conley v. Gibson, 355

U.S. 41, 47 (1957); Sanjuan v. Am. Bd. Of Psychiatry & Neurology,

Inc., 40 F.3d 247, 251 (7th Cir. 1994); Papasan v. Allain, 478

U.S. 265, 286 (1986)).

      To determine the sufficiency of a complaint, a court
      must take three steps. First, the court must “tak[e]
      note of the elements a plaintiff must plead to state a
      claim.” Second, the court should identify allegations
      that, “because they are no more than conclusions, are
      not entitled to the assumption of truth.” Third, “whe[n]
      there are well-pleaded factual allegations, a court
      should assume their veracity and then determine whether
      they plausibly give rise to an entitlement for relief.”

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 664, 675, 679 (2009)). A court may “generally consider

only the allegations contained in the complaint, exhibits attached

to the complaint and matters of public record.” Schmidt, 770 F.3d

at 249 (citing Pension Benefit Guar. Corp., 998 F.2d at 1196).

      A district court, in weighing a motion to dismiss, asks “not

whether   a   plaintiff   will   ultimately   prevail    but   whether   the

claimant is entitled to offer evidence to support the claim.”

Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhodes, 416 U.S.

232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our decision

in Twombly expounded the pleading standard for ‘all civil actions’

. . . .”); Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.

2009) (“Iqbal . . . provides the final nail in the coffin for the
Case 1:20-cv-01629-RMB-SAK Document 21 Filed 05/12/21 Page 6 of 8 PageID: 194
                                                              [Docket No. 8]

‘no set of facts’ standard that applied to federal complaints

before Twombly.”). “A motion to dismiss should be granted if the

plaintiff is unable to plead ‘enough facts to state a claim to

relief that is plausible on its face.’” Malleus, 641 F.3d at 563

(quoting Twombly, 550 U.S. at 570).

III. ANALYSIS

       The Court begins its analysis by noting that Section 301

preempts any state law claims that rely on an alleged violation of

a CBA. See Int’l Bhd. of Teamsters v. Lucas Flour Co., 369 U.S.

95, 103 (1962). Here, Plaintiff’s claims clearly contemplate the

CBA.   Reading   the   Complaint    in   the   light   most    favorable   to

Plaintiff, who is pro se, he is alleging that, per the CBA and

based on his alleged seniority, he should have been afforded the

opportunity to seek a 60-day treatment program upon his positive

drug test rather than being fired immediately. This clearly relies

on an alleged violation of the CBA, and therefore is preempted by

Section 301. The Court notes that there is no other apparent basis

for Plaintiff’s claims of defamation, so that claim is also

preempted by Section 301.

       Plaintiff’s only other apparent claim is his NJLAD claim.

This claim does not appear to necessitate an analysis of the CBA,

but rather relies on New Jersey Supreme Court precedent that

establishes that an employee may not be terminated for using

medical marijuana in accordance with the New Jersey Compassionate
Case 1:20-cv-01629-RMB-SAK Document 21 Filed 05/12/21 Page 7 of 8 PageID: 195
                                                            [Docket No. 8]

Use Medical Marijuana Act. See Wild v. Carriage Funeral Holdings,

Inc., 224 A.3d 1206 (N.J. 2020).1

      Plaintiff’s claims that are preempted by Section 301 are time-

barred. Section 301 has a statute of limitations of six months.

DelCostello v. Int’l Bhd. of Teamsters, 462 U.S. 151, 169 (1983).

The latest possible date from which a statute of limitations would

run in this case is July 5, 2017, when Plaintiff received notice

of his immediate firing for the positive drug test. Plaintiff did

not file this suit until June 28, 2019, nearly two years after he

was fired. Therefore, any claims that are preempted by Section 301

— that is, his defamation claim and his wrongful termination claim

— are time-barred and will be dismissed.2

      As   to   Plaintiff’s   NJLAD   claim,   “New   Jersey   courts   have

consistently held that, pursuant to the NJLAD, when parties seek

administrative redress for their claims they are banned from then

seeking relief via the courts.” Ferrara v. Tappen Co., 722 F. Supp.


1 The Court notes that the New Jersey Compassionate Use Medical
Marijuana Act was signed into law on July 2, 2019 — well after
Plaintiff was fired from his job. Governor Murphy Signs Legislation
to Dramatically Reform New Jersey’s Medical Marijuana Program,
Expand     Patient     Access,     NJ.GOV   (July     2,     2019),
http://www.nj.gov/governor/news/news/562019/20190702d.shtml.     It
is therefore unlikely that Plaintiff has a viable NJLAD claim on
that basis.
2 To the extent that Plaintiff’s Complaint includes as any claims
relating to his April 2016 firing, the Court rules that Plaintiff
is precluded from relitigating the claim, as it was already decided
by the Eastern District of Pennsylvania. [See Docket No. 8-5.]
Case 1:20-cv-01629-RMB-SAK Document 21 Filed 05/12/21 Page 8 of 8 PageID: 196
                                                             [Docket No. 8]

1204, 1205 (D.N.J. 1989). Here, Plaintiff has opted to pursue his

NJLAD   claim     before   the   NJDCR.   [Docket   No.   8-7.]   Therefore,

Plaintiff cannot pursue his NJLAD claim before the Court, and that

claim will be dismissed as well.3

IV.   CONCLUSION

      For   the   reasons   expressed     above,    the   Court   will   grant

Defendants’ Motion to Dismiss. An accompanying Order shall issue.



May 12, 2021                              s/Renée Marie Bumb
Date                                      RENÉE MARIE BUMB
                                          United States District Judge




3In the interest of judicial economy, this Court elects to exercise
supplemental jurisdiction over Plaintiff’s NJLAD claim rather than
remanding it to the state court, which would then simply dismiss
the claim for the same rationale as expressed herein. See Coefield
v. Jersey Cent. Power & Light Co., 532 F. Supp. 2d 685, 699 (D.N.J.
2007).
